08-5643-ag
Kourouma v. Holder
                                                                                   BIA
                                                                                Hom, IJ
                                                                           A073 697 669
                      UNITED STATES COURT OF APPEALS
                          FOR THE SECOND CIRCUIT

                            SUMMARY ORDER
RULINGS  BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT . CITATION TO A SUMMARY
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL
RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT ’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT , A PARTY MUST CITE EITHER
THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY
ORDER ”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT
REPRESENTED BY COUNSEL .


     At a stated term of the United States Court of Appeals
for the Second Circuit, held at the Daniel Patrick Moynihan
United States Courthouse, 500 Pearl Street, in the City of New
York, on the 25 th day of January, two thousand ten.

PRESENT:
         JON O. NEWMAN,
         ROBERT D. SACK,
         DEBRA ANN LIVINGSTON,
                  Circuit Judges.
___________________________________

MORIBINE KOUROUMA,
         Petitioner,

                     v.                                               08-5643-ag
                                                                             NAC
ERIC H. HOLDER, JR., UNITED STATES
ATTORNEY GENERAL, *
         Respondent.
___________________________________




        *
       Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Attorney General
Eric H. Holder, Jr., is automatically substituted for former Attorney General
Michael B. Mukasey as respondent in this case.
FOR PETITIONER:        Theodore Vialet, New York, New York.

FOR RESPONDENT:        Tony West, Assistant Attorney General,
                       Civil Division; John S. Hogan, Senior
                       Litigation Counsel; Edward E. Wiggers,
                       Trial Attorney, Office of Immigration
                       Litigation, United States Department
                       of Justice, Washington, D.C.

     UPON DUE CONSIDERATION of this petition for review of a
Board of Immigration Appeals (“BIA”) decision, it is hereby
ORDERED, ADJUDGED, AND DECREED, that the petition for review
is DENIED.

     Moribine Kourouma, a native and citizen of Guinea, seeks
review of an October 23, 2008 order of the BIA, affirming the
April 16, 2007 decision of Immigration Judge (“IJ”) Sandy Hom,
which denied his application for asylum, withholding of
removal, and relief under the Convention Against Torture
(“CAT”). In re Moribine Kourouma, No. A073 697 669 (B.I.A.
Oct. 23, 2008), aff’g No. A073 697 669 (Immig. Ct. N.Y. City
Apr. 16, 2007). We assume the parties’ familiarity with the
underlying facts and procedural history in this case.

     Because the BIA adopted and supplemented the IJ’s
decision, we review both decisions. See Yan Chen v. Gonzales,
417 F.3d 268, 271 (2d Cir. 2005). The applicable standards of
review are well-settled. 8 U.S.C. § 1252(b)(4)(B); see also
Corovic v. Mukasey, 519 F.3d 90, 95 (2d Cir. 2008).

     Substantial evidence supports the agency’s adverse
credibility determination.      In his initial application,
Kourouma stated only “I have been [sic] object of many
threatened [sic] and was once arrested.” In an amended asylum
application he submitted prior to his merits hearing, however,
he stated that he had been detained for almost two years,
during which time he was beaten and tortured with electric
shocks. The agency reasonably found that Kourouma’s omission
of these material allegations undermined his credibility. See
Dong v. Ashcroft, 406 F.3d 110 (2d Cir. 2005). Moreover, no
reasonable fact-finder would have been compelled to accept
Kourouma’s explanation that this omission was a simple
oversight. See Majidi v. Gonzales, 430 F.3d 77, 81 (2d Cir.
2005). The IJ also reasonably relied on his observations of


                             -2-
Kourouma’s demeanor during his merits hearing to find that he
was not credible.     See id. at 81 n. 1.      Having called
Kourouma’s credibility into question, the IJ was entitled to
note the absence of corroborating evidence that could have
rehabilitated his testimony. See Biao Yang v. Gonzales, 496
F.3d 268, 274 (2d Cir. 2007).

     Ultimately, substantial evidence supports the agency’s
adverse credibility determination. See Shu Wen Sun v. BIA,
510 F.3d 377, 379 (2d Cir. 2007). Thus, we find no error in
the agency’s denial of Kourouma’s application for asylum,
withholding of removal, and CAT relief. See Paul v. Gonzales,
444 F.3d 148, 156 (2d Cir. 2006); Xue Hong Yang v. U.S. Dep't
of Justice, 426 F.3d at 523.

     For the foregoing reasons, the petition for review is
DENIED. As we have completed our review, any stay of removal
that the Court previously granted in this petition is VACATED,
and any pending motion for a stay of removal in this petition
is DISMISSED as moot. Any pending request for oral argument in
this petition is DENIED in accordance with Federal Rule of
Appellate Procedure 34(a)(2), and Second Circuit Local Rule
34(b).

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe, Clerk




                             -3-